RESOLUCIÓN
Vista la moción informativa del Colegio de Abogados de Puerto Rico, en la cual expone que el quejoso no solicitó la reconsideración del archivo de la queja, por inacción del quejoso se ordena el archivo de este asunto. Por ende, se dejan sin efecto las condiciones impuestas en la Resolución de 28 de diciembre de 1995 y se ratifica la reinstalación de la Leda. Clara Robles Calderón al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo